DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
This is the first action on the merits. Claims l-16are pending in the application and are presented to be examined upon their merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

MPEP 2161.01    Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-10.2019]

The Applicant is respectfully reminded for claims of the statutory requirements for computer-implemented inventions are the same as for all inventions, such as the subject matter eligibility and utility requirements under 35 U.S.C. 101  (see MPEP §§ 2106 and 2107, respectively), the novelty requirement of 35 U.S.C. 102, the nonobviousness requirement of 35 U.S.C. 103, the definiteness requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, and the three separate and distinct requirements of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In addition, claims with computer-implemented functional claim limitations may invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See MPEP § 2181, subsection II.B, and § 2181, subsection IV. for information regarding means- (or step-) plus- function limitations.

I.    DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION
The 35 U.S.C. 112(a)  or first paragraph of pre-AIA  35 U.S.C. 112  contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification"); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a) ]"); cf. id. ("A claim will not be invalidated on [§] 112  grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language."). While "[t]here is no special rule for supporting a genus by the disclosure of a species," the Federal Circuit has stated that "[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus." Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that "so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description."). See also Rivera v. Int'l Trade Comm’n, 857 F.3d 1315, 1319-21 (Fed. Cir. 2017) (affirming the Commission’s findings that "the specification did not provide the necessary written description support for the full breadth of the asserted claims," where the claims were broadly drawn to a "container . . . adapted to hold brewing material" while the specification disclosed only a "pod adapter assembly" or "receptacle" designed to hold a "pod").
Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description 
The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.").
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm 
II.    BEST MODE
The purpose of the best mode requirement is to "restrain inventors from applying for patents while at the same time concealing from the public the preferred embodiments of their inventions which they have in fact conceived." In re Gay, 309 F.2d 769, 772, 135 USPQ 311, 315 (CCPA 1962). Only evidence of concealment, "whether accidental or intentional," is considered in judging the adequacy of the disclosure for compliance with the best mode requirement. Spectra-Physics, Inc. v. Coherent, Inc.,827 F.2d 1524, 1535, 3 USPQ2d 1737, 1745 (Fed. Cir. 1987). "That evidence, in order to result in affirmance of a best mode rejection, must tend to show that the quality of an applicant’s best mode disclosure is so poor as to effectively result in concealment." In re Sherwood, 613 F.2d 809, 816-817, 204 USPQ 537, 544 (CCPA 1980)(emphasis omitted); White Consol. Indus. v. Vega Servo-Control Inc., 214 USPQ 796, 824 (S.D. Mich. 
There are two factual inquiries to be made in determining whether a specification satisfies the best mode requirement. First, there must be a subjective determination as to whether the inventor knew of a best mode of practicing the invention at the time the application was filed. Second, if the inventor had a best mode of practicing the invention in mind, there must be an objective determination as to whether that best mode was disclosed in sufficient detail to allow one skilled in the art to practice it. Fonar Corp. v. Gen. Elect. Co., 107 F.3d 1543, 41 USPQ2d 1801, 1804 (Fed. Cir. 1997); Chemcast Corp. v. Arco Indus., 913 F.2d 923, 927-28, 16 USPQ2d 1033, 1036 (Fed. Cir. 1990). "As a general rule, where software constitutes part of a best mode of carrying out an invention, description of such a best mode is satisfied by a disclosure of the functions of the software. This is because, normally, writing code for such software is within the skill of the art, not requiring undue experimentation, once its functions have been disclosed. . . . [F]low charts or source code listings are not a requirement for adequately disclosing the functions of software." Fonar Corp., 107 F.3d at 1549, 41 USPQ2d at 1805 (citations omitted).
III.    DETERMINING WHETHER THE FULL SCOPE OF A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION IS ENABLED
To satisfy the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988). In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737, 8 USPQ2d 1404. The undue experimentation determination is not a single factual determination; rather, it is a conclusion reached by weighing all the factual considerations. Id.
All questions of enablement under 35 U.S.C. 112(a)  are evaluated against the claimed subject matter with the focus of the examination inquiry being whether everything within the scope of the claim is enabled. Accordingly, examiners should determine what each claim recites and what subject matter is encompassed by the claim when the claim is considered as a whole and not analyze the claim elements individually.

When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover any and all embodiments that perform the recited function. Because such a claim encompasses all devices or structures that perform the recited function, there is a concern regarding whether the applicant's disclosure sufficiently enables the full scope of protection sought by the claim. In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 229 (CCPA 1971); AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). Applicants who present broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification. Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999, 85 USPQ2d 1826, 1830 (Fed. Cir. 2008) ("The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims." (quotation omitted)).
For example, the claims in Sitrick were directed to "integrating" or "substituting" a user’s audio signal or visual image into a pre-existing video game or movie. While the claims covered both video games and movies, the specification only taught the skilled artisan how to substitute and integrate user images into video games. The Federal Circuit held that the specification failed to enable the full scope of the claims because the skilled artisan could not substitute a user image for a preexisting character image in movies without undue experimentation. Specifically, the court recognized that one skilled in the art could not apply the teachings of the specification regarding video games to movies, because movies, unlike video games, do not have easily separable character functions. Because the specification did not teach how the 
In MagSil Corp. v. Hitachi Global Storage Techs., Inc. 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the Federal Circuit stated that "a patentee chooses broad claim language at the peril of losing any claim that cannot be enabled across its full scope of coverage," finding "one skilled in the art could not have taken the disclosure in the specification regarding ‘change in the resistance by at least 10% at room temperature’ and achieved a change in resistance in the full scope of that term without undue experimentation." 687 F.3d at 1381-82. "Thus, the specification enabled a marginal advance over the prior art, but did not enable at the time of filing a tunnel junction of resistive changes reaching even up to 20%, let alone the more recent achievements above 600%." The court held that the "claims [were] invalid for lack of enablement because their broad scope [was] not reasonably supported by the scope of enablement in the specification." 687 F.3d at 1381-1382, 1384, 103 USPQ2d at 1771, 1772, 1774 ("MagSil did not fully enable its broad claim scope. Therefore, it cannot claim an exclusive right to exclude later tri-layer tunnel junctions that greatly exceed a 10% resistive change."). See also Convolve, Inc. v. Compaq Computer Corp., 527 Fed. App'x 910, 931 (Fed. Cir. 2013) (non-precedential), quoting MagSil Corp.)(affirming grant of summary judgment of invalidity due to lack of enablement where the patentee "[b]y choosing such broad claim language, ... put itself ‘at the peril of losing any claim that cannot be enabled across its full scope of coverage.’").
The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent."). The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 
Not everything necessary to practice the invention need be disclosed. Trs. of Bos. Univ. v. Everlight Elecs. Co., LTD., 896 F.3d 1357, 1364 (Fed. Cir. 2018) (explaining that while "the specification must enable the full scope of the claimed invention[,]" "[t]his is not to say that the specification must expressly spell out every possible iteration of every claim."). For instance, "‘a specification need not disclose what is well known in the art.’" Id. (quoting Genentech, Inc.v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997)); see also AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1244 (Fed. Cir. 2003). This is of particular importance with respect to computer-implemented inventions due to the high level of skill in the art and the similarly high level of predictability in generating programs to achieve an intended result without undue experimentation. See MPEP § 2164.08.
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 ("‘The scope of enablement . . . is that which is disclosed in the specification plus the scope of what would be known to one of ordinary skill in the art without undue experimentation.’" (quoting Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1196 (Fed. Cir. 1999))). For example, in Sitrick v. Dreamworks, LLC, 516 F.3d 993 (Fed. Cir. 2008), the claims at issue were directed to "integrating" or "substituting" a user’s audio signal or visual image into a pre-existing video game or movie. Id. at 995-97. While the claims covered both video games and movies, the specification only taught the skilled artisan how to substitute and integrate user images into video games. Id. at 1000. 
A rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement must be made when the specification does not enable the full scope of the claim. USPTO personnel should establish a reasonable basis to question the enablement provided for the claimed invention and provide reasons for the uncertainty of the enablement. For more information regarding the enablement requirement, see MPEP §§ 2164.01(a) - 2164.08(c), especially, MPEP § 2164.06(c) for examples of computer programming cases. See also MPEP § 2181, subsection IV.



Examiner's Comments
Intended Use
MPEP2103 1C

Claim 1 recites, "A computer-implemented system comprising one or more processors for managing electronic transactions between a first terminal, in electronic communication with a payment gateway server, and a consumer communication device, configured to create an electronic payment gateway with the first terminal, wherein the consumer communication device is operatively coupled to a computer program product, the computer program product having a computer-usable medium having a sequence of instructions which, when executed by a processor, causes said processor to:
receive transaction data to process a first transaction from a plurality of transactions, the transaction data comprising at least one of a transaction descriptor or a transaction value associated with the first transaction...."
Claim 7 recites, "wherein the one or more processors monitor a database for the plurality of the transactions when the software application is refreshed by a swipe on a graphical user interface of the user device."
Claim 8 recites, "wherein the one or more processors monitor a database for the plurality of the transactions periodically."
is configured to be maintained by a financial institution that provides an instrument to the user for performing the plurality of transactions."
Claim 10 recites, "wherein the one or more processors transmit a difference for a plurality of selected transactions to a graphical user interface for display in real-time.
Claim 11 recites, "A computer-implemented system for managing transactions between a point of sale terminal, in electronic communication with a payment gateway server, and a consumer communication device operatively coupled to a computer program product having a computer-usable medium having a sequence of instructions which, when executed by a processor, causes said processor to:
receive transaction data to process a first transaction from a plurality of transactions, the transaction data comprising at least one of a transaction descriptor or a transaction value associated with the first transaction..."
Claim 12 recites, "wherein an amount of currency is transferred from an account of the user to another account, in response to the application of the rounding process to the second transaction."
Claim 13 recites, "wherein an electronic ledger is created for one or more transactions selected from the plurality of transactions for the purpose of applying the rounding process."

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble. (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or(F) terms with associated functional language. "[MPEP 21031C]

Not Positively Recited

Claim 1 recites, "A computer-implemented system comprising one or more processors for managing electronic transactions between a first terminal, in electronic communication with a payment gateway server, and a consumer communication device, configured to create an electronic payment gateway with the first terminal, wherein the consumer communication device is operatively coupled to a computer program product, the computer program product having a computer-usable medium having a sequence of instructions which, when executed by a processor, causes said processor to:

receive transaction data to process a first transaction from a plurality of transactions, the transaction data comprising at least one of a transaction descriptor or a transaction value associated with the first transaction;
filter the transaction data by applying a filtering para meter to at least one of the transaction descriptor or the transaction value;



apply the round up process to a second transaction, in response to determining that the transaction is conducive to the round up process, the round up process comprising determining a difference between a numerical value of the second transaction and another numerical amount that is a rounded up integer value of the numerical value."

Claim 2 recites, "wherein an amount of currency is transferred from an account of the user to another account, in response to the application of the round up process to the second transaction."

Claim 3 recites, "wherein an electronic ledger is created for one or more transactions selected from the plurality of transactions for the purpose of applying the round up process."

Claim 4 recites, "wherein the electronic ledger includes at least one descriptor specific to a selected transaction."

Claim 5 recites, "wherein the at least one descriptor is at least one of: a date when the selected transaction occurred, a name associated with the selected transaction, the actual numerical amount, a type of the selected transaction, and a category specific to the selected transaction."

Claim 6 recites, "wherein the one or more processors monitor a database for the plurality of the transactions when a software application is activated on a user device."

Claim 7 recites, "wherein the one or more processors monitor a database for the plurality of the transactions when the software application is refreshed by a swipe on a graphical user interface of the user device."

Claim 8 recites, "wherein the one or more processors monitor a database for the plurality of the transactions periodically.’’

Claim 9 recites, "wherein a database is configured to be maintained by a financial institution that provides an instrument to the user for performing the plurality of transactions."

Claim 10 recites, "wherein the one or more processors transmit a difference for a plurality of selected transactions to a graphical user interface for display in real-time.

Claim 11 recites similar language to claim 1.

Claim 12 recites, "wherein an amount of currency is transferred from an account of the user to another account, in response to the application of the rounding process to the second transaction."

Claim 13 recites, "wherein an electronic ledger is created for one or more transactions selected from the plurality of transactions for the purpose of applying the rounding process."

Claim 14 recites, "wherein the rounding process is a round up process."

Claim 15 recites, "wherein the rounding process applied to the second transaction results in the numeric value of the second transaction being rounded to a numeric value equal to an integer value greaterthanthe numeric value of the second transaction."

Claim 16 recites, "wherein the rounding process applied to the second transaction results in the numeric value of the second transaction being rounded to a numeric value equal to an integervalue less than the numeric value of the second transaction.

"Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines."(In re Wilder, 166 USPQ 545 (CCPA1970).






Claim Rejections - 35 USC § 112

4.    The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner a nd process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

5.    Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), atthe timethe application was filed, had possession of the claimed invention.

Claim language not found in Specification MPEP 2163-In re Katz

Claims 1 and 11 recite, "...determining that the first transaction is not conducive to the round up process...determining that the transaction is conductive" According to the specification,

"[0078] Because some of the User'sTransactions 240 may not be conducive to "roundups," the CENTRAL COMPUTER 220 may process all transactions through a Filter 250, eliminating those undesirable entries. Examples of undesirable ledger entries might include user deposits, third party credits, bank fees, and/or transactions by the invention's operator (which could lead to indefinite loop problems during round-ups). Thus, the CENTRAL COMPUTER 220 may return an abridged list of transactions to its internal databases (i.e. the Filtered Transaction 260), which are later transmitted tothe Digital Queue 270 and/or User Application 210... [0079] The Filter 250 could employ any number of proprietary or readily-available filtering technologies. In the preferred method, the Filter 250 might simply eliminate records where accompanying transactional metadata meets certain criteria (e.g., transaction type = credit, or category = Bank Fee). Alternatively, each vendor's name may be cross-referenced against a database residing on the CENTRAL SERVER, thereby eliminating undesirable ledger entries (e.g., name = Bank of America, or a mount >$0.00)."

The specification describes filtering all transaction through a filter but is silent as to "...determining that the first transaction is not conducive to the round up process...determining that the transaction is conductive..." and merely suggeststhat because the user transactions may not be conducive to roundups, filtering is performed [H0078], Thus the claim language of "determining" that a first transaction is conducive to roundups (or not) or how it is determined whether any subsequent transactions are conducive (or not) to roundups is not described in the specification.

In re Katz Interactive Call Processing Patent Litigation. 639 F.3d 1303,1319-1320,97 USPQ2d 1737,1750 (Fed. Cir. 2011) (stating that "[t]he construction of the claims [is] important to the written description analysis" and patent holder's failure "to point to a genuine factual dispute over whether the specification disclosed" the claimed subject matter made summary judgment proper on that issue.)

6.    The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly cl aiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.    Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims 
IPXL v. Amazon.com

Claim 1 is directed to “A computer-implemented system," which is a machine or product comprising one or more processors ...a consumer communication device..., wherein the consumer communication device is operatively coupled to a computer program product, the computer program product having a computer-usable medium. However the claim also recites method steps: "processors ...managing electronic transactions...applying a filtering parameter-determining that the first transaction is not conducive...preventing an error state ...applying the round up process...determining that the transaction is conductive...another numerical amount is rounded up"
Claim 3 recites, "electronic ledger...applying the round up process."

Claim 8 recites, "monitor a database...periodically.”

Claim 9 recites, "...database is configured to be maintained...a financial institution that provides an instrument to the user"
Claim 10 recites, "processors transmit a difference for...selected transactions...for display in real

time."

Claim 11 recites, similar issues as with claim 1.

Claim 13 recites, "electronic ledger...applying the rounding process"

Claims 15 and 16 recites, "...the second transaction being rounded..."

Claims 1 and 11 also recite, "...when executed by a processor, causes said processor to:...” the functional limitations in the body of the claim that follow from "...causes said processor to:.." also render the claim indefinite because it is unclear when infringement occurs. Thus it is not clear whether infringement depends on the use of computer-implemented system as a whole, the use of processor or its functionality. See MPEP 2173.05(p)

IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005) 'The court in IPXL said that the claims were indefinite underll2(b) because it is unclear whether infringement of claim 25 occurs 'when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means 


Lack of Antecedent Basis MPEP 2173.05(e)

Claims 1 and 11 recite, "... the determining that the first transaction is not conducive to the round up process...". There is lack of antecedent basis for "the determining' in the claim.

Unclear Scope

According to the preamble the claim is directed to "A computer-implemented system" with the intended use of managing electronic transactions between a first terminal, a payment gateway server and a consumer communication device. The body of the claim, however, further describes computer processes of how the computer-implemented system is used without describing the system. Thus the body of the claim describes a computer process or software per se. Since the preamble describes a computer implemented system and the body is merely describing a computer process or method of use. Thus the scope is unclear.

Claim 1 recites, "A computer-implemented system." However, the claim also recites,

"...receive transaction data to process a first transaction from a plurality of transactions, ...filter the transaction data by applying a filtering parameter to at least one of the transaction descriptor ...prevent application of a round up process to the first transaction based on the filtering, in response to the determining that the first transaction is not conducive to the round up process, thereby preventing an error state in execution of logic code ... applying the round up process to the first transaction;...apply the round up process to a second transaction, in response to determining that the transaction is conducive to the round up process, the round up process comprising determining a difference between a numerical value of the second transaction and another numerical amount that is a rounded up integer value of the numerical value." Claim 11 also has similar issues, [see In re Zletz, 893 F.2d 319,321 (Fed. Cir 1989)

Claim Rejections - 35 USC § 102

8.    The following is a quotation of the appropriate paragraphs of pre-AIA 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall been titled to a patent unless -

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent i n the United States.

9.    Claim(s) 1-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CARRETTA eta I (US 2007/033134).

for managing electronic transactions between a first terminal, in electronic communication with a payment gateway server, and a consumer communication device, configured to create an electronic payment gateway with the first terminal, wherein the consumer communication device is operatively coupled to a computer program product, the computer program product having a computer-usable medium having a seguence of instructions which, when executed by a processor, causes said processor to...". However, the language, "...for managing electronic transactions..." [in particular] and "...configured to create...causes processor to" is intended use. Giving the claim its broadest reasonable interpretation, it is directed to "a computer-implemented system” and the language detailing the use of the system (e.g., for managing electronic transactions) and computer processes (...configured to create...causes processor to..")that use the computer-implemented system to apply a round up (or rounding up process) is representative of intended use.

"during examination, statements in preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or in the case of structural claims, manipulative difference between the claimed invention and the prior art." [see MPEP 2111.02 II]

Hence as CARRETTA et al. teaches a computer implemented system (10)(FIG. 1)[H0013][H0015],[H0016], that rounds up transactions [0020], Thus the type of computer processes being claimed is not sufficient to differentiate the computer-implemented system. The computer processes being claimed is intended use and therefore does not have patentable weight.

Claim 11 is being rejected under CARRETTA for the same reason.

Claims 2-10 and 12-16

Further the body of the claim is directed to computer processes for using the computer-implemented system, and therefore dependent claims are merely describing or providing further description of the intended use [MPEP 2103 I C]




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692